Citation Nr: 0829474	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-28 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than July 5, 
2007, for the assignment of a 70 percent disability rating 
for bilateral hearing loss.  

2.  Entitlement to an effective date earlier than July 5, 
2007, for the grant of a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  In the July 2004 rating decision, in pertinent 
part, the RO granted service connection for bilateral hearing 
loss and assigned a noncompensable evaluation, effective 
March 5, 2004, and denied entitlement to a TDIU.  In an 
August 2005 statement of the case (SOC), the RO continued the 
denial of entitlement to a TDIU, but increased the veteran's 
disability evaluation for his service-connected bilateral 
hearing loss to 10 percent disabling, effective March 5, 
2004.  Ultimately, in August 2007, by way of a supplemental 
statement of the case (SSOC), the RO increased the veteran's 
disability evaluation for his service-connected bilateral 
hearing loss to 70 percent disabling and granted entitlement 
to a TDIU, both effective July 5, 2007.  The veteran contends 
that an earlier effective date is warranted for his TDIU and 
70 percent evaluation for bilateral hearing loss.  

The Board also notes that service connection for post-
traumatic stress disorder (PTSD) was granted and assigned a 
30 percent evaluation, effective March 5, 2004, by way of an 
August 2005 Decision Review Officer (DRO) decision.  The 
veteran submitted his substantive appeal as to that issue in 
October 2006, and in a May 2007 rating decision, the RO 
increased the evaluation for the service-connected PTSD to 50 
percent disabling, effective March 5, 2004.  In a May 2007 
personal statement, the veteran stated that he accepted the 
50 percent evaluation for his PTSD.  The Board finds the 
claim for an increased rating for PTSD has been withdrawn and 
is no longer on appeal.  See 38 C.F.R. § 20.204.  Thus, the 
Board will proceed to adjudicate only the issues described in 
the title page of this decision.  
In July 2008, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.  Immediately prior to 
the hearing, the veteran confirmed that he was not seeking a 
rating in excess of 70 percent for his hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  There is medical evidence of record that suggests the 
veteran's bilateral hearing loss was consistent with of a 70 
percent disability rating at the time the veteran's claim was 
received by the RO on March 5, 2004.  

3.  The medical evidence establishes that the veteran was 
unable to work due to his service-connected bilateral hearing 
loss at the time his claim was received by the RO on March 5, 
2004.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 5, 2004, but 
no earlier, for the award of a 70 percent evaluation for 
bilateral hearing loss have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.400, 4.85, Diagnostic Code 6100 (2007).

2.  The criteria for an effective date of March 5, 2004, but 
no earlier, for the award of a TDIU have been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.400, 4.16 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004 (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the veteran in 
substantiating his claims.  In this regard, and as explained 
in further detail below, the Board is granting entitlement to 
an effective date for both the assignment of a 70 percent 
rating for hearing loss and a TDIU which is consistent with 
the effective date of the grant of service connection for 
hearing loss, and which is also consistent with the effective 
date for the grant of service connection for each of the 
veteran's disorders.  Given that the veteran has not 
challenged the effective date assigned the grant of service 
connection for any of his disorders, he therefore is 
receiving what amounts to a full grant of the benefits sought 
on appeal.


II.  Decision  

During the July 2008 hearing, the veteran testified that an 
earlier effective date is warranted for his 70 percent 
disability evaluation for bilateral hearing loss and TDIU.  
The veteran explained that the first two VA examinations 
conducted for his hearing loss were inadequate because his 
hearing aids were worn during the examinations.  He stated 
that because his hearing aids were in place during those 
examinations, and as VA regulations required that 
examinations be conducted without the use of hearing aids, 
this produced hearing results that were not accurately 
reflective of his current hearing loss disability.  The 
veteran asserts that the effective date for both issues 
should be March 5, 2004, the date of claim for his bilateral 
hearing loss.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2007).  The 
effective date of an award of increased compensation can be 
the earliest date as of which it was ascertainable that an 
increase in disability has occurred, if the application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2007).  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).  The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOPGCPREC 12-98.  A 
TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

A.  Earlier Effective Date for Bilateral Hearing Loss

In order to determine whether an effective date earlier than 
July 5, 2007, is warranted, the Board must consider whether 
the evidence prior to that date (but no earlier than one year 
prior to the veteran's claim) establishes that the veteran's 
bilateral hearing loss warranted a 70 percent disability 
rating.  

The veteran's service-connected bilateral hearing loss is 
evaluated under Diagnostic Code 6100.  The Rating Schedule, 
under Diagnostic Code 6100, provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I though XI) for hearing impairment, established by a state 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2007).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," they do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86 (2007).  The 
"unusual patterns of hearing impairment" include cases 
where the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the puretone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Id.  

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

The Board notes that the veteran's original claim of service 
connection for bilateral hearing loss was received by the RO 
on March 5, 2004.  Over the course of the appeal, the veteran 
was afforded three VA examinations.  In May 2004, he 
underwent a VA examination for his claimed bilateral hearing 
loss.  Audiological testing performed showed the following 
puretone thresholds:  






HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
60
60
70
LEFT
35
45
60
65
65

Average puretone thresholds were 57.5 decibels in the right 
ear and 58.75 decibels in the left ear.  Speech recognition 
scores were 88 percent in the right ear and 92 percent in the 
left ear.  The audiologist stated that the results showed 
mild sloping to profound sensorineural hearing loss.  
In January 2005, the veteran underwent his second VA 
examination.  Audiological testing performed showed the 
following puretone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
65
65
75
LEFT
45
55
65
65
80

Average puretone thresholds were 62.5 decibels in the right 
ear and 66.25 decibels in the left ear.  Speech recognition 
scores were 100 percent in the right ear and 92 percent in 
the left ear.  The audiologist diagnosed the veteran with 
mild to severe/profound sensorineural hearing loss.  

Finally, in July 2007, the veteran underwent his third VA 
examination for his bilateral hearing loss.  Audiological 
testing performed showed the following puretone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
80
80
90
LEFT
50
95
90
95
110

Average puretone thresholds were 78.75 decibels in the right 
ear and 97.50 decibels in the left ear.  Speech recognition 
scores were 44 percent for both ears.  The audiologist 
diagnosed the veteran with moderate to profound sensorineural 
hearing loss in the right ear and severe to profound 
sensorineural hearing loss in the left ear.  

To support the veteran's claim for bilateral hearing loss, 
the veteran submitted two private audiological examination 
results and a private medical statement.  An April 2004 
private audiological examination noted the following puretone 
thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
65
65
80
LEFT
40
50
65
60
85

Average puretone thresholds were 63.75 decibels in the right 
ear and 65 decibels in the right ear.  Speech recognition 
scores were 52 percent in the right ear and 16 percent in the 
left ear at 45 decibels.  The audiologist determined that the 
veteran's speech discrimination scores were poor, and the 
findings were consistent with bilateral, moderate to severe 
sensorineural hearing loss.  

The veteran was reevaluated in October 2004 by the same 
private audiologist.  On the audiological evaluation pure 
tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
65
55
75
LEFT
35
50
60
60
90

Average puretone thresholds were 57.5 decibels in the right 
ear and 65 decibels in the left ear.  Speech recognition 
scores were 52 percent in the right ear and 16 percent in the 
left ear at 45 decibels.  The audiologist diagnosed the 
veteran with mild sloping to profound hearing loss and noted 
that test results would give the veteran a 60 percent 
evaluation under Diagnostic Code 6100.  

In September 2005, the veteran was evaluated by Dr. D.H., 
who, after reviewing the claims file, noted that the two 
private audiological examinations conducted in April and 
October of 2004 were very consistent both with respect to his 
puretone averages and speech audiometry scores.  However, 
upon noting the subsequent audiological examination conducted 
by VA in January 2005, compared to the two private 
examinations, it was determined that the VA examination 
showed considerably better speech recognition.  Dr. D.H. 
stated that the puretone scores between the VA examination 
and the October 2004 private examination were fairly 
consistent with each other, but the "speech audiometry test 
results differ[ed] considerably."  However, he opined that 
he could not account for this difference.  

Based upon the evidence of record, the Board finds that an 
earlier effective date of March 5, 2004, the date of claim, 
is warranted for the assignment of a 70 percent disability 
evaluation for the service-connected bilateral hearing loss.  
The Board agrees with Dr. D.H. in that overall, the veteran's 
puretone thresholds for the three VA examinations as well as 
private audiological examinations have been somewhat 
consistent with each other, but there is a remarkable 
difference between the speech recognition scores.  Although 
Dr. D.H. stated that he could not explain the extreme 
difference between the scores, the Board finds the veteran's 
assertion of wearing his hearing aids during the first two VA 
examinations and never being told to remove his hearing aids 
to be credible.  This, in turn, could explain the disparity 
between the earlier examination results which reflected only 
noncompensable and 10 percent disability ratings.  As noted 
under 38 C.F.R. § 4.85 (effective since at least 2004), 
"[e]xaminations [are] [to] be conducted without the use of 
hearing aids."  As such, resolving all doubt in favor of the 
veteran, an earlier effective date of March 5, 2004, is 
granted for the 70 percent disability rating for bilateral 
hearing loss.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Given the facts 
of this case, the Board finds that the benefit-of-the-doubt 
rule is for application, and an earlier effective date to 
March 5, 2004, for the award of a 70 percent rating for 
bilateral hearing loss is warranted.  

B.  Earlier Effective Date for TDIU

As previously stated, since the Board has granted an earlier 
effective date of March 5, 2004, for the award of a 70 
percent rating for bilateral hearing loss, in so doing, the 
veteran now meets the schedular criteria for a TDIU under 
38 C.F.R. § 4.16 as of that date.  His other service-
connected disorders include PTSD and tinnitus, evaluated as, 
respectively, 50 and 10 percent disabling effective March 5, 
2004.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities.  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2007).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
In reaching such a determination, the central inquiry is 
whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2007).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  

The Board finds that the preponderance of the evidence is in 
favor of granting an earlier effective date of March 5, 2004, 
for the grant of a TDIU as well.  Since the veteran meets the 
schedular criteria, the only inquiry is whether the veteran, 
in fact, was unable to obtain or maintain substantial 
employment.  In the present case, the Board answers that 
inquiry in the negative.  

The evidence shows that the veteran has not been employed 
since 2004 due to his bilateral hearing loss.  The veteran 
has reported that even prior to that time, he had difficulty 
maintaining his position as a head grounds custodian for a 
local school district.  Additionally, Dr. D.H. emphasized in 
his September 2005 private medical statement that even with 
his hearing aids, "he frequently makes mistakes 
understanding speech."  

Therefore, the Board finds this evidence is sufficient to 
establish that the veteran was unemployable prior to July 5, 
2007, due to his bilateral hearing loss.  As the veteran 
became schedularly entitled to a TDIU on March 5, 2004, the 
Board assigns that date as the effective date for the grant 
of a TDIU as well.  Thus, the veteran's appeal for an earlier 
effective date for the grant of a TDIU is granted.

The Board notes that, inasmuch as service connection has not 
been recognized for any disorder prior to March 5, 2004, and 
as the veteran has not alleged entitlement to an effective 
date prior to March 2004 for any service-connected disorder, 
it is not necessary to determine whether it was factually 
ascertainable that the veteran became unable to obtain or 
retain substantially gainful employment in the year prior to 
March 2004.


ORDER

An effective date of March 5, 2004, but no earlier, is 
established for the grant of a 70 percent rating for 
bilateral hearing loss.  

An effective date of March 5, 2004, but no earlier, is 
established for the grant of a total rating based upon 
individual unemployability.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


